Dear Representative Shepherd:
You have asked this office to advise you whether you as state representative may contract with the hospital service district which operates West Jefferson Medical Center to perform legal services.
The provisions of Louisiana's Dual Officeholding and Dual Employment Law, LSA-R.S. 42:61 et seq., do not prohibit this arrangement.  Employment is defined in LSA-R.S. 42:62(3) as:
  ". . . any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof."
If the hospital service district is not engaging you as an employee on a salary or per diem basis, and the relationship is one of contract rather than "employment" as defined in LSA-R.S.42:62(3) quoted above, then the provisions of the dual officeholding statute are inapplicable.  This conclusion is in accord with previous Attorney General Opinions 95-16, 88-653, and 88-618, copies of which we enclose for your further review.
Very truly yours,
                         CHARLES C. FOTI, JR. ATTORNEY GENERAL
BY:  _____________________________________
                         KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams